AO 467 (Rev. 01/09; CAND version 08/18) Order Requiring a Defendant to Appcar in the District Where Chargcs are Pending and Transferring Bai|

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

United States of Arnerica Case No. lQ-m]`-'/`Olf`)Z-MAG-l (KAW)
V.
Charging Distriet: Western District of
SUSANNAH J. LESAISAEA, Missouri
Defendams' Charging District’s Case No.: 18-00110-
04-CR-W-BP

 

 

ORDER REQUIRING A DEFENDAN'I` TO APPEAR IN THE DISTRICT WHERE
CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear
in the district court where the charges are pending to answer those charges The time and place

to appear in that court are as follows:

 

Mag. .]udge Jolm T. Haughiner
Place: Charles Evans Whittaker U.S. Courtroom No.: 7E Criminal Duty Mag. Judge

 

Courthouse Date and Time: February 13, 2019 at l:30pm
400 E. 9th Street, Courtroom
Kansas City, MO 64106

 

 

 

 

If the date or time to appear in that court has not yet been set, the defendant must appear

When notified to do so.

The clerk is ordered to transfer any bail deposited in the registry of this court, plus earned

interest, to the clerk of the court where the charges are pending.

Dated: }/}l /M L@Qé/ M/,M

Kandis Westmore
United Sta es District Judge

:'-¢.r::\;!§»r' \`~---(‘.~r».'/r:'i_'\ ='.`l\’ -l!} £{\ ` i`,‘\`.l

. . ‘ 7 .. V i"\)
rt lt .:3¢4;[::\.' /H) j

